Citation Nr: 0019996	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-31 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
dyshydrotic eczema of the left hand.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1962 to 
November 1965 and from August 1991 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California. 

With respect to the increased evaluation for the service-
connected dyshydrotic eczema of the left hand, awarded during 
the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (the Court) has held that on a 
claim for an original or an increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.


FINDING OF FACT

The appellant's dyshydrotic eczema of the left hand is 
productive of no more than intermittent exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area; without constant exudation or itching, 
extensive lesions or marked disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
dyshydrotic eczema of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In November 1995, the appellant underwent a VA examination.  
At that time, he stated that since 1991, he had had a 
pruritic rash on his left hand.  The appellant complained of 
constant itching, fissuring, and hyperkeratosis of the palmar 
surface of the left hand.  He noted that his symptoms were 
relieved by using Cortisone ointments.  The physical 
examination of the skin showed hyperkeratosis and some 
fissures in the intertriginous folds of the left hand.  There 
were also a few vesicles noted.  The diagnosis was of 
dyshidrotic eczema.  

In September 1996, the RO received a copy of a prescription 
for the appellant, dated in December 1991.  The prescription 
was for Kenalog cream and the appellant was directed to apply 
the cream to the affected area four times a day.   

In a September 1996 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
dyshidrotic eczema.  At that time, the RO stated that in the 
appellant's June 1992 separation/demobilization examination, 
the appellant gave a history of a skin condition affecting 
his left hand.  The RO noted that in the appellant's November 
1995 VA examination, he was diagnosed with dyshidrotic 
eczema.  Thus, the RO concluded that the appellant's 
dyshidrotic eczema of the left had was directly related to 
his military service.  The RO assigned a zero percent 
disabling rating under Diagnostic Code 7806 for the 
appellant's service-connected dyshidrotic eczema.  

In August 1996, the RO received VA outpatient treatment 
records from June 1993 to August 1996.  The records show that 
in October 1993, the appellant was treated after complaining 
of a blister on his left index finger that first developed 
while he was in Saudi Arabia.  At that time, he was diagnosed 
with dyshidrosis.  The records also reflect that in August 
1995, the appellant was treated after complaining of a rash 
on his left hand.  At that time, the appellant stated that he 
had had the rash for three years.  The physical examination 
showed that he had a scaly rash on his left palm.  There were 
no vesicles.  The assessment was of tinea manus.  

In January 1997, the RO received VA outpatient treatment 
records from August 1995 to November 1996.  The records 
reflect that in November 1996, the appellant was treated 
after complaining of itching and scaling of his left palm.  
At that time, the appellant also stated that he had nail 
changes.  The impression was of chronic tinea manus.  

In June 1997, the appellant underwent a VA examination.  At 
that time, he stated that while he was serving in Saudi 
Arabia, he developed a rash on his left hand which 
subsequently progressed to encompass his entire left hand and 
all of his fingernails, except for his left ring finger 
fingernail.  The examining physician noted that since 1991, 
the appellant had been complaining of hyperkeratosis, 
moderate pruritus, and blister formation of the left palmar 
surface of the hand.  According to the examiner, the 
appellant had been diagnosed with dyshidrotic eczema and was 
being treated with steroid ointment.  The examiner indicated 
that the appellant denied any fissures.  The examiner further 
noted that there was no disfigurement. 

The physical examination of the skin showed that the left 
hand had moderate hyperkeratosis, with diffuse sloughing of 
the skin.  The appellant also had dystrophy of the 
fingernails of the thumb, index, middle, and little finger.  
There were no fissures, and there were slight excoriations 
noted.  The diagnoses included the following: (1) dyshidrotic 
eczema of the left hand, and (2) dystrophic fingernails due 
to dyshidrotic eczema.  There were unretouched color 
photographs that were associated with the examination report.  
The photographs showed the appellant's dyshidrotic eczema of 
the left hand. 

In a July 1998 rating action, the RO increased the 
appellant's disabling rating for his service-connected 
dyshidrotic eczema, from zero percent to 10 percent disabling 
under Diagnostic Code 7806.  

In August 1998, the RO received VA outpatient treatment 
records from August 1995 to July 1998.  The records show that 
in April 1997, the appellant was treated after complaining of 
a skin rash and nail fungus since 1992.  At that time, he was 
given a lotion to apply to the affected areas.  The records 
also reflect that in October 1997, the appellant was treated 
after complaining of a rash on his left hand.  At that time, 
the physical examination of the appellant's left hand showed 
thickened nails.  The hand was scaly, and there was erythema.  
The assessment was of tinea manus.  According to the records, 
in the appellant's December 1997 follow-up examination, it 
was noted that the appellant's onychomycosis was 
"improving" and that he had healthy nails.  The assessment 
was of tinea manus, resolved.  In addition, the VA outpatient 
examination reports, dated in October and December 1997, 
reflect that the treating physician was identified as Dr. 
K.S.F.

In September 1998, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
his skin rash had worsened and had "developed a way to pass 
through [his] semen."  The appellant essentially indicated 
that he had passed his "illness" to his girlfriend.  He 
noted that he was receiving treatment from a Dr. A.  The 
Board observes that in a correspondence from the RO to Dr. 
A., dated in February 1999, the RO requested that Dr. A. 
furnish any medical records relating to the appellant's 
treatment.  The evidence of record is negative for a 
response.  The Board also notes that in July 1999, the RO 
received private medical records from B.R.C., M.D., which 
pertained to treatment for the appellant's girlfriend.  

In November 1998, the RO received additional outpatient 
treatment records from the Pleasant Hill VAMC, from July to 
October 1998.  The records show that in August 1998, the 
appellant once again underwent a follow-up examination for 
his skin disorder.  At that time, he stated that he was 
"better," and that he had a little scaling.  The physical 
examination showed a little scaling on his right finger.  
There was no erythema.  The assessment was of a history of 
tinea manus.  

In December 1998, the appellant underwent a VA examination.  
At that time, the physical examination of his left hand 
showed no rash involving the palm or the fingers.  The 
appellant noted that the pills and lotions that he had been 
given had "completely cleared it up."  According to the 
appellant, he did not currently have any abnormalities of his 
fingernails.  The diagnoses included the following: (1) 
status post tinea manus, not found on current examination, 
(2) status post onychomycosis of the left hand fingernails, 
not found on current examination, and (3) history of 
dyshidrotic eczema, not found on current examination.  The 
examining physician noted that no photographs were taken 
because there was no rash to photograph.  

A VA examination was conducted in November 1999.  At that 
time, the appellant stated that since 1992, his hands had 
itched.  The appellant noted that his current symptoms 
included pruritus, and that he used emollient and an ointment 
to treat his symptoms.  The physical examination showed a 
mild Lichenfield papule at the lateral base of the left fifth 
finger.  There was no ulceration, exfoliation, or crusting, 
and there were also no associated systemic or nervous 
manifestations.  There was no erythema, and there were no 
scales on the hands or feet.  The diagnosis was of 
dyshidrosis of the hands, with a history of tinea manus and 
onychomycosis which were resolved by medications.  The 
examining physician noted that no photographs were taken due 
to the fact that the lesion on the hand was minimal and could 
only be felt by touch.  Thus, it was the examiner's opinion 
that photographs would not show anything.  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
evaluation in excess of 10 percent for dyshydrotic eczema of 
the left hand is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Arms v. West, 12 Vet. App. 188, 
200 (1999), citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This finding is based in part on his assertion that 
his service-connected dyshydrotic eczema has increased in 
severity.  Proscelle, 2 Vet. App. at 629.  When the appellant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim has 
been met.    

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

As the appellant takes issue with the initial rating assigned 
following the grant of service connection for dyshydrotic 
eczema of the left hand, the Board must consider the 
applicability of a higher rating for each disability for the 
entire period in which the appeal has been pending.  See 
Fenderson v. West, 12 Vet. App. 119, 125-127 (1999).  

The appellant's service-connected dyshydrotic eczema has been 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, the 
Diagnostic Code for eczema.  A 10 percent evaluation is 
warranted for exfoliation, exudation or itching, and 
involvement of any exposed surface or extensive area.  A 30 
percent evaluation is warranted for exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (1999).

To summarize, the appellant contends that due to his 
dyshydrotic eczema of the left hand, he has constant itching.  
The appellant maintains that he also has marked disfigurement 
and exfoliation, which requires constant medication.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

In the instant case, in the appellant's November 1995 VA 
examination, the physical examination of the skin showed 
hyperkeratosis and some fissures in the intertriginous folds 
of the left hand.  At that time, the appellant was diagnosed 
with dyshidrotic eczema.  In addition, VA outpatient 
treatment records from June 1993 to August 1996, show 
intermittent treatment for the appellant's skin disorder.  
The records reflect that in an August 1995 examination, it 
was noted that the appellant had a scaly rash on his left 
palm.  At that time, the assessment was of tinea manus.  The 
Board further notes that the VA outpatient treatment records 
from August 1995 to October 1998, also show intermittent for 
the appellant's skin disorder.  The records reflect that in 
October 1997, the appellant was diagnosed with tinea manus.  
However, when the appellant was examined by the VA in 
December 1997, his onychomycosis was "improving," and his 
nails were described as healthy.  At that time, the appellant 
was diagnosed with tinea manus, resolved.  Additionally, in 
August 1998, the appellant was diagnosed with a history of 
tinea manus. 

In the appellant's June 1997 VA examination, the appellant 
was diagnosed with the following: (1) dyshidrotic eczema of 
the left hand, and (2) dystrophic fingernails due to 
dyshidrotic eczema.  At that time, the examining physician 
noted that there was no disfigurement.  In addition, in the 
appellant's December 1998 VA examination, the appellant noted 
that the pills and lotions that he had been given had 
completely cleared up his rash.  The physical examination of 
the left hand showed no rash involving the palm or the 
fingers.  The Board notes that the diagnoses included the 
following: (1) status post tinea manus, not found on current 
examination, (2) status post onychomycosis of the left hand 
fingernails, not found on current examination, and (3) 
history of dyshidrotic eczema, not found on current 
examination.  Moreover, the examining physician noted that no 
photographs were taken because there was no rash to 
photograph.  The Board further notes that in the appellant's 
most recent VA examination, in November 1999, the physical 
examination showed a mild Lichenfield papule at the lateral 
base of the left fifth finger.  There was no ulceration, 
exfoliation, or crusting, and there were also no associated 
systemic or nervous manifestations.  The diagnosis was of 
dyshidrosis of the hands, with a history of tinea manus and 
onychomycosis which were resolved by medications.

The Board has considered the evidence of record but finds 
that there is no basis for a higher evaluation under 
Diagnostic Code 7806.  In light of the above, the evidence of 
record does not show exudation or itching constant, extensive 
lesions, or marked disfigurement.  As previously stated, in 
the appellant's June 1997 VA examination, the examining 
physician noted that there was no disfigurement.  Moreover, 
the Board observes that while the evidence of record shows 
that the appellant has a history of itching, the itching has 
been intermittent, not constant. Therefore, since there is no 
evidence of exudation or itching constant, extensive lesions, 
or marked disfigurement, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 7806.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for dyshydrotic eczema of 
the left hand.     

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  However, the record does not reflect periods of 
hospitalization because of the appellant's service-connected 
dyshydrotic eczema of the left hand.  Also, there is no 
showing that his service-connected dyshydrotic eczema has 
interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment due 
to loss of working time from exacerbations or illness 
proportionate with the severity of the several grades of 
disability.  Thus, the record does not present an exceptional 
case where the current 10 percent rating for dyshydrotic 
eczema of the left hand is found to be inadequate.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting the disability 
evaluation itself is recognition that industrial capabilities 
are impaired.)  Therefore, in absence of factors establishing 
an exceptional or unusual disability picture, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for dyshydrotic eczema 
of the left hand is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

